Citation Nr: 9933214	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  96-44 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a lumbar strain.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel





INTRODUCTION

The veteran had active naval service from June 1991 to March 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO).  In that decision, the RO, in part, granted service 
connection for a lumbar strain and bronchial asthma, assigned 
each a 10 percent rating, and denied service connection for a 
psychiatric disorder.  The veteran disagreed with the 
evaluations assigned to the lumbar strain and bronchial 
asthma disabilities and the denial of service connection for 
a psychiatric disorder.  This appeal ensued.  

In a February 1997 rating decision, the RO increased the 
rating for the service-connected bronchial asthma from 10 
percent to 60 percent.  The veteran presumably seeks the 
maximum benefit allowed by law.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993).  Thus, the claim remains in controversy as 
listed on the title page of this decision.  

In a June 1998 rating decision, the RO granted service 
connection for a depressive disorder and assigned a 30 
percent evaluation.  That decision constituted a full award 
of the benefit sought on appeal.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that a notice of 
disagreement applies only to the element of the claim being 
decided, such as service-connectedness).  See also Holland v. 
Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd sub nom. Holland 
v. Brown, 9 Vet. App. 324 (1996).  For this reason, the Board 
does not have jurisdiction over the claim of service 
connection for a psychiatric disorder.  

In a January 1999 statement, the veteran's representative 
expressed timely disagreement with the 30 percent evaluation 
assigned to the service-connected depressive disorder.  See 
38 C.F.R. § 20.201.  The RO has not provided the veteran with 
a statement of the case as to this issue.  Action required to 
redress this procedural discrepancy, as well as action to 
further develop the facts relevant to the claim for an 
evaluation in excess of 10 percent for a lumbar strain, will 
be addressed in the Remand section of this decision.  

FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  Bronchial asthma is not manifested by very frequent 
asthmatic attacks with severe dyspnea on slight exertion 
between attacks and a marked loss of weight or other evidence 
of a severe impairment of health.  

3.  Bronchial asthma is not manifested by a forced expiratory 
volume in one second (FEV-1) of less than 40 percent 
predicted, a ratio of FEV-1 to forced vital capacity (FVC) 
(FEV-1/FVC) of less than 40 percent, or more than one 
asthmatic attack per week with episodes of respiratory 
failure, or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for bronchial 
asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6602 (1996); 
38 C.F.R. §§ 4.1 4.3, 4,7, 4.96, 4.97, Diagnostic Code 6602 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the symptoms associated with her 
bronchial asthma are more disabling than reflected by the 
currently assigned 60 percent evaluation.  The claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, it is not inherently implausible.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (contention of an increase in disability 
severity renders claim well grounded).  

VA has a resulting duty to assist the veteran in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The RO has obtained pertinent private and VA 
clinical records.  The veteran has also been afforded VA 
examinations to evaluate the severity of the service-
connected bronchial asthma, most recently in September 1996.  
The RO scheduled her for a VA general medical examination in 
August 1998 to assist her in the development of facts in 
support of her claim.  She failed to report for that 
examination.  The veteran placed her claim in appellate 
status by disagreement with the initial rating award.  The 
claim, therefore, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Compare Suttman v. Brown, 5 Vet. App. 127, 136 
(1993) (where entitlement to compensation has already been 
established, disagreement with an assigned rating is a new 
claim for increase based on facts different from a prior 
final claim); Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, veteran claims the disability has 
increased in severity since a prior final decision).  As 
such, because the veteran failed to report for a scheduled 
examination in conjunction with an original claim without 
showing good cause for that failure to report, the claim will 
be rated based on the evidence of record.  38 C.F.R. § 3.655.  
On appellate review, the Board sees no areas in which further 
development may be fruitful.  

The service medical records show the onset of asthma in 
August 1994.  The veteran had acute asthmatic attacks in 
January, February, and March 1995, requiring hospitalization 
and treatment with medication.  Service connection was 
established in a December 1995 rating decision, effective 
March 23, 1995, the day following her separation from 
service.  

Private medical records in March 1995 showed that the veteran 
was seen with complaints of breathing difficulties.  She was 
diagnosed as having acute asthma and prescribed Prednisone.  
The veteran was admitted to a private medical facility 
through the emergency room twice in April 1995 and once again 
in May 1995.  In each case, she had experienced severe 
shortness of breath and altered consciousness and was 
diagnosed with asthma or asthma exacerbation.  Intubation was 
required during at least two of the hospitalizations, which 
greatly relieved the shortness of breath.  She was extubated 
in each case without complications and prescribed Prednisone 
after each hospitalization (for 10 days, eight days, and 
19 days after each successive hospitalization). 

VA outpatient treatment records, dated from June 1995 to 
December 1997, showed that the veteran was assessed as having 
severe asthma on many occasions during this period.  In July 
1995, pulmonary function testing showed FEV-1 values of 
80 percent and 83 percent predicted and FEV-1/FVC ratios of 
86 and 97 percent.  An August 1995 record showed that the 
veteran was hospitalized for shortness of breath.  On 
admission, it was noted that she used Prednisone every other 
day.  The diagnosis at discharge was allergic asthma; she was 
prescribed Prednisone for the 12 days that followed.

On VA medical examination in October 1995, the veteran 
reported that she used Prednisone every other day.  
Examination revealed her lungs to be clear to percussion and 
auscultation.  The pertinent impression was steroid dependent 
asthma.

On VA medical examination in September 1996, the veteran 
reported that she used Prednisone every other month.  
Examination revealed normal respiratory excursion of the 
lungs, which were clear to percussion with no obvious wheezes 
detected.  Pulmonary function testing showed FEV-1 values of 
89 and 94 percent predicted and FEV-1/FVC ratios of 98 and 
104 percent.  The assessment was asthma.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  This claim, placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, is an original claim 
as opposed to a new claim for increase.  Fenderson, 12 Vet. 
App. at 126.  In such cases, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings. 

If the preponderance of the evidence is in favor of the 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  When evaluating a disability, any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

The veteran's bronchial asthma is rated under the criteria of 
Diagnostic Code 6602.  See 38 C.F.R. §§ 4.96, 4.97.  The 
schedular criteria for evaluation of respiratory diseases was 
amended, effective October 7, 1996.  See 61 Fed. Reg. 47, 720 
(Sept. 5, 1996) (codified at 38 C.F.R. §§ 4.96, 4.97 (1999)).  
This amendment is only applicable on and after October 7, 
1996, and may not be retroactively applied prior to that 
effective date.  Rhodan v. West, 12 Vet. App. 55, 57 (1998); 
Allin v. Brown, 6 Vet. App. 207, 211 (1994).  

Where law or regulation changes after a claim has been filed, 
but before the administrative or judicial appeal process 
concludes, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The RO evaluated the 
evidence in relation to the old version of the regulation in 
a March 1996 statement of the case and in relation to the new 
version in a February 1997 supplemental statement of the 
case.  Thus, the Board will evaluate the veteran's bronchial 
asthma under both the old and new criteria to determine the 
version most favorable to the veteran.  

Under the old criteria of Diagnostic Code 6602, a 60 percent 
evaluation requires evidence of severe bronchial asthma 
manifested by frequent attacks (one or more attacks weekly) 
and marked dyspnea on exertion between attacks with only 
temporary relief by medication.  More than light manual labor 
must be precluded.  A 100 percent evaluation may be warranted 
for very frequent asthmatic attacks with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

While private and VA medical records showed that the veteran 
was treated for severe asthma on many occasions, including 
three hospitalizations over the course of about five weeks in 
April and May 1995, they did not find that she experienced at 
least one severe asthmatic attack each week at that time or 
in the years since.  In addition, the evidence did not 
indicate she experienced severe dyspnea on slight exertion, a 
marked loss of weight, or other evidence of a severe 
impairment of health between her asthmatic attacks.  Rather, 
the October 1995 and September 1996 VA examination reports 
showed normal examinations of her lungs.  The absence of 
findings of very frequent asthmatic attacks, severe dyspnea 
on slight exertion between attacks, a marked loss of weight, 
or other evidence of a severe impairment of health, preclude 
an evaluation in excess of 60 percent under the old criteria 
of Diagnostic Code 6602.  

Under the new criteria of Diagnostic Code 6602, a 60 percent 
evaluation is assigned for FEV-1 of 40 percent to 55 percent 
predicted, or; FEV-1/FVC of 40 percent to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation may be warranted where FEV-1 is less 
than 40 percent predicted, or FEV-1/FVC is less than 40 
percent, or where there is more than one attack per week with 
episodes of respiratory failure, or where there is required 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999).  

The July 1995 and September 1996 pulmonary function test 
results indicated FEV-1 and FEV-1/FVC measurements of well 
above 40 percent.  The record does not show that the veteran 
experienced more than one asthmatic attack per week with 
episodes of respiratory failure, or that she required the 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  As 
discussed above, it is not shown that she experienced weekly 
asthmatic attacks.  While private medical records showed 
prescribed daily dosages of Prednisone, they also revealed 
that these daily dosages were taken for no more than 19 days.  
Moreover, although VA outpatient treatment records indicated 
that the veteran was prescribed a daily dosage of Prednisone 
in August 1995, they also noted that this dosage was taken 
for no more than 12 days and that she returned to her usual 
regimen of taking Prednisone every other day following this 
period.  Furthermore, the veteran reported that she used 
Prednisone every other day at the time of her October 1995 
VA examination and every other month at the time of her 
September 1996 VA examination.  As such, it was not shown 
that she required daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications.  
Consequently, an evaluation in excess of 60 percent is 
unwarranted for her bronchial asthma under the new schedular 
criteria of Diagnostic Code 6602.  

In applying the facts of this case, the Board must conclude 
that an evaluation in excess of 60 percent for bronchial 
asthma is not warranted under either the old or the new 
versions of the diagnostic criteria set forth at Diagnostic 
Code 6602.  In light of the evidence and based on the 
analysis above, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 60 percent for 
bronchial asthma.  


ORDER

An evaluation in excess of 60 percent for bronchial asthma is 
denied.



REMAND

The claim of entitlement to an evaluation in excess of 10 
percent for lumbar strain is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is, it is not inherently 
implausible.  See Drosky, 10 Vet. App. at 254; Proscelle, 
2 Vet. App. at 632 (contention of an increase in disability 
severity renders claim well grounded).  VA has a resulting 
statutory obligation to assist the veteran in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a). 

The most recent VA examination to evaluate the service-
connected lumbosacral strain was in September 1996.  The 
report of that examination does not address whether the 
disability is manifested by functional loss due to pain. The 
lumbosacral strain disability is evaluated as 10 percent 
disabling under Diagnostic Code 5295, which is assigned where 
the evidence shows characteristic pain on motion.  A 
20 percent evaluation may be assigned where the evidence 
demonstrates lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Where lumbosacral strain is severe, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, the disability might be assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a.  

As a portion of the rating criteria found in Diagnostic Code 
5295 provides for compensation based upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
applicable to the claim.  A complete evaluation of these 
diagnostic criteria requires that the Board consider the 
functional loss due to pain associated with any limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
With respect to the next higher rating under Diagnostic Code 
5295 the first criterion ("muscle spasm on extreme forward 
bending") is based on muscle spasm, not a loss of motion, 
whereas the second criterion ("loss of lateral spine motion, 
unilateral, in standing position") is based on a loss of 
motion.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The 
Johnson holding required the Board to determine if there was 
muscle spasm on extreme forward bending, make factual 
findings as to whether the veteran's lateral flexion 
constituted loss of lateral spine motion and, if not, assess 
whether any discomfort equated to functional loss due to pain 
on lateral spine motion.  Id. at 10.  In determining the 
latter, the Board must also address whether a finding of such 
pain is supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  
38 C.F.R. § 4.40.  

The veteran submitted to VA examinations in October 1995 and 
September 1996 to determine the severity of his lumbosacral 
strain.  The record also contains numerous VA clinical 
records concerning the lumbosacral strain.  This evidence, 
though, does not provide adequate information to make an 
informed determination regarding these criteria.  Where an 
examination is inadequate to evaluate functional loss due to 
pain, further factual development is needed.  See Johnson, 
9 Vet. App. at 10; Hicks v. Brown, 8 Vet. App. 417, 422 
(1995); DeLuca, 8 Vet. App. at 207.  In order to ensure a 
complete examination on which to rate the veteran's 
disability, including the impact of any pain and functional 
loss associated with movement of the low back, the claim is 
remanded for a VA orthopedic examination as discussed below.  

On another matter, as discussed in the Introduction section 
above, in a January 1999 statement the veteran's 
representative disagreed with the 30 percent evaluation 
assigned to the service-connected depressive disorder.  The 
RO has not issued a statement of the case addressing this 
issue.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.29, 19.30, 
20.200, 20.302.  Accordingly, a remand for this action is 
necessary.  See 38 C.F.R. § 19.9; Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, case is REMANDED for the following action:

1.  The RO should request that the 
veteran supply the names and addresses of 
any individuals or treatment facilities 
that have treated him for his service-
connected lumbosacral strain since 
September 1996, and the dates of such 
treatment.  After securing any necessary 
releases, the RO should obtain complete 
clinical records of such treatment and 
associate them with the claims folder.  

2.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and severity of his 
lumbar strain.  The claims folder and a 
copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the 
disabilities should be obtained, and all 
necessary tests and studies, including x-
ray studies and range of motion 
measurements, should be accomplished.  
The report of examination should contain 
a detailed account of all orthopedic 
manifestations of the disabilities found 
to be present.  The orthopedist should be 
asked to determine whether there is 
swelling, muscle spasm on extreme forward 
bending, loss of unilateral lateral spine 
motion in a standing position, listing of 
the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in a 
standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing 
or irregularity of joint space, or 
abnormal mobility on forced motion.  The 
orthopedist should also be asked to 
express an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or with 
prolonged use and whether any pain or 
functional loss produced additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

(a)  A copy of the letter informing the 
veteran of the scheduled examination and 
the provisions of 38 C.F.R. § 3.655, 
including the need to provide "good 
cause" for any failure to appear for the 
scheduled examination, must be associated 
with the claims file.  

(b)  If the veteran fails to report for 
the scheduled examination, the RO should 
give him an opportunity to provide "good 
cause" as to why he failed to appear.  
The RO should review any submission from 
the veteran and determine whether "good 
cause" is demonstrated for failure to 
appear.  

(1)  If the RO determines that 
"good cause" was not shown, the RO 
should then follow the provisions of 
38 C.F.R. § 3.655 as to the 
disposition of the claim.  

(2)  If the RO determines that 
"good cause" was shown, then the 
RO should reschedule the 
examination.  

3.  The RO must prepare and send to the 
veteran and his representative a 
statement of the case regarding the issue 
of entitlement to an evaluation in excess 
of 30 percent for a depressive disorder.  
The veteran must be advised of the time 
limit for the submission of a substantive 
appeal.  See 38 C.F.R. § 20.302(b).  
Thereafter, if this issue is perfected by 
a timely filed substantive appeal, the 
case should be returned to the Board for 
appellate review.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals








